DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for domestic priority under 35 U.S.C. 119 (e). 

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "electrolytes" (line 3), “said electrolytes” (claim 4), and “the electrolytes” (lines 8-9: two [2] occurrences).  There is insufficient antecedent basis for this limitation in the claim. Since claim 1 itself contains an earlier recitation of “an anode electrolyte” and “a cathode electrolyte”, it is immediately unclear whether applicant refers to any one of “the anode electrolyte” and/or “the cathode electrolyte”, or to new/different “electrolyte(s)”. Applicant is requisitioned to employ consistent terminology or nomenclature throughout the present claims for clarity and precision. 
Claim 1 recites the limitation "said planar cells" (lines 3, lines 4-5 and lines 5-6 [three (3) occurrences]).  There is insufficient antecedent basis for this limitation in the claim. Since claim 1 itself contains an earlier recitation of “specific planar cells”, it is immediately unclear whether applicant refers to the same “specific planar cells”, or to new/different “planar cells”. Applicant is requisitioned to employ consistent terminology or nomenclature throughout the present claims for clarity and precision. 
Claim 1 recites the limitation "a respective tank" (line 10).  There is insufficient antecedent basis for this limitation in the claim. Since claim 1 itself contains an earlier recitation of “a firs tank” and “a second tank”, it is immediately unclear whether applicant refers to any one of “the firs tank” or “the second tank”, or to new/different 
Claim 2 recites the limitation "at least one planar cells" (lines 1-2), “each planar cell” (lines 3-4), and “said planar cells” (line 6).  There is insufficient antecedent basis for this limitation in the claim. Since claim 1 contains an earlier recitation of “specific planar cells”, it is immediately unclear whether applicant refers to the same “specific planar cells”, or to new/different “planar cells”. Applicant is requisitioned to employ consistent terminology or nomenclature throughout the present claims for clarity and precision. 
Claim 2 recites the limitation "said drain channels" (line 3; i.e., plural channels).  There is insufficient antecedent basis for this limitation in the claim. Since claim 2 itself contains an earlier recitation of “a drain channel” (i.e., a singular channel), it is immediately unclear whether applicant refers to the single-one “drain channel”, or to new/different “drain channels”. Applicant is requisitioned to employ consistent terminology or nomenclature throughout the present claims for clarity and precision. 
The language "the drain channels can be realized in the gaskets" in claim 2 is of uncertain meaning, thereby rendering the scope of the claim vague and indefinite.  The foregoing language/term "can be realized" is not defined by the claim, and the specification does not provide a standard for ascertaining the requisite degree. For instance, it is not understood what is positively meant by or how “the drain channels can be realized in the gaskets”. Thus, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 2 recites the limitation "the gasket" (line 5), “the primary gasket” (lines 5-6), and “the secondary gasket” (line 6).  There is insufficient antecedent basis for this limitation 
The term "high pressure" in claim 2 (line 7) is a relative term which renders the claim indefinite.  The term "high" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In this case, the extent or degree of “high pressure” is totally unknown, subjective and open to interpretation.
Claim 2 recites the limitation "the respective tanks" (lines 8-9).  There is insufficient antecedent basis for this limitation in the claim. Since claim 1 itself contains an earlier recitation of “a firs tank” and “a second tank”, it is immediately unclear whether applicant refers to any one of “the firs tank” or “the second tank”, or to new/different “tank(s)”. Note also that claim 1 recites “a respective tank” (line 10: singular – one single respective tank), while claim 2 recites plural “respective tanks”, as such, it is immediately unclear whether applicant refers to the same “respective tank”, or to new/different plural “respective tanks”. Applicant is requisitioned to employ consistent terminology or nomenclature throughout the present claims for clarity and precision. 
Claim 3 recites the limitation "said drain channels" (line 1; i.e., plural channels).  There is insufficient antecedent basis for this limitation in the claim. Since claim 2 contains an earlier recitation of “a drain channel” (i.e., a singular channel), it is immediately unclear whether applicant refers to the single-one “drain channel”, or to new/different “drain channels
Claim 3 recites the limitation "the junction channel" (lines 1-2).  There is insufficient antecedent basis for this limitation in the claim. Applicant is requisitioned to employ consistent terminology or nomenclature throughout the present claims for clarity and precision. 
Claim 4 recites the limitation "said planar plate" (line 1).  There is insufficient antecedent basis for this limitation in the claim. Applicant is requisitioned to employ consistent terminology or nomenclature throughout the present claims for clarity and precision. 
Claim 5 recites the limitation “the primary gasket” (lines 1-2), and “the secondary gasket” (line 2) and “said gaskets” (line 2).  Also, it is unclear which one of the “primary gasket(s)” or “secondary gasket(s)” is being referred to by the limitation “said gaskets”. There is insufficient antecedent basis for this limitation in the claim. Applicant is requisitioned to employ consistent terminology or nomenclature throughout the present claims for clarity and precision. 
The language "said gasket can be made of at least one of a number of different portions and in the alternative only one said portion” in claim 5 is of uncertain meaning, thereby rendering the scope of the claim vague and indefinite.  The foregoing language is not defined by the claim, and the specification does not provide a standard for ascertaining the structural arrangement. For instance, it is not understood how many portions, or what portions of the “gasket(s)” is being referred to by the applicant. Thus, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 5 recites the limitation "said portion" (line 3).  There is insufficient antecedent basis for this limitation in the claim. Applicant is requisitioned to employ consistent terminology or nomenclature throughout the present claims for clarity and precision. 
Claim 6 recites the limitation "said drain hole" (line 1).  There is insufficient antecedent basis for this limitation in the claim. Applicant is requisitioned to employ consistent terminology or nomenclature throughout the present claims for clarity and precision. 
Claim 6 recites the limitation "said drain plate" (line 1).  There is insufficient antecedent basis for this limitation in the claim. Applicant is requisitioned to employ consistent terminology or nomenclature throughout the present claims for clarity and precision. 

To the extent the present claims were understood by the examiner (see the 112 rejections supra), please note the following art rejection:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over D’Anzi 2016/0149236 in view of Shigematsu et al 2012/0244405.
As to claims 1, 6:
D’Anzi discloses that it is known in the art to make a redox flow battery (Abstract; 0023; 0033-0040; FIGURES 2, 6 & 8) comprising a first tank for an anode electrolyte, a second tank for a cathode electrolyte, respective hydraulic circuits including corresponding pumps for supplying/feeding electrolytes to specific planar cells provided with channels on the two mutually opposite faces for the independent conveyance of the electrolytes, mutually separated by electrolytic membranes and electrodes, the planar cells constituting a laminar pack, on at least one front of the laminar pack there being an end plate provided, on a first face, with at least one channel for the access of the electrolytes coming from the laminar pack with at least one discharge channel for the conveyance of the electrolytes originating from the access channel to at least one outlet that is connected to a respective tank, and at least one mixing channel (Abstract; 0033-0042; FIGURES 2, 6 & 8). 
D’Anzi discloses a redox flow battery according to the foregoing description. However, the preceding reference does not expressly disclose the specific drainage hole (claim 1), the specific drain channel (claim 4) and the specific drain hole (claim 6). 
As to claims 1, 4, 6:
In this respect, Shigematsu et al disclose that it is known in the art to make a redox flow battery (0012) including at least one drainage hole connected to the first(anode)/second(cathode) tanks, thereby allowing electrolyte circulation throughout the redox flow battery (0065).  Shigematsu et al’s system includes pipes 108, 109 and pumps 112, 113 for electrolyte circulation wherein the liquid supplies holes and the liquid drainage holes form a fluid path/passageway for respective electrolytes connected to pipes 108-111 (0066). 
In view of the above, it would have been within the ambit of a skilled artisan prior to the effective filing date of the claimed invention to make the redox flow battery of D’Anzi by having the draining structure of Shigematsu et al including draining holes/passageways/channels because Shigematsu et al teach that the specifically disclosed draining holes/passageways or channels assists in effectively circulating and distributing electrolytes and redox flow battery active materials, thereby enhancing power generation and energy density of the redox flow battery (Shigematsu et al: 0055). Further, the claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, or based upon the teaching of such improvement in other situations. Thus, one of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art. Stated differently, use of known technique to improve similar devices (methods, or products) in the same way is prima-facie obvious. KSR International Co. v. Teleflex Inc., 550 US- 82 USPQ2d 1385, 1396 (2007). KSR, 550 U.S. at 417, 82 USPQ2d at 1396. 
Claims 2-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over D’Anzi 2016/0149236 in view of Shigematsu et al 2012/0244405 as applied to claims 1, 4 and 6 above, and further in view of Broman et al 2003/0087156.
D’Anzi and Shigematsu et al are both applied, argued and incorporated herein for the reasons manifested supra. However, the preceding prior art does not expressly disclose the specific drainage circuit having at least one planar cell provided with a drain channel (claim 2), the drain holes being aligned to the junction channel (claim 3) and the free space between the gaskets for use as a drainage channel (claim 5). 
As to claims 2-3, 5:
In this respect, Broman et al disclose that it is known in the art to make a redox flow battery (0002-0003; 0027; 0066; FIGURE 4) including at least one drainage circuit having at least one planar cell provided with a drain channel on both of it sides, each drain channel including a drain hole, wherein the drain channels are mutually aligned to form a draining circuit (i.e., drain finger channels d1, d2, d3 and the drain channels for the electrolyte directed to exit slots/drain holes 27, 27’ (0066; FIGURE 4). Broman et al teach the drain channels formed in or as part of gaskets including a primary gasket, a secondary gasket aligned to avoid leakage in the planar cells (0003), there are disclosed inner gaskets 342, plate 314, recessed area 344, gasket channel 130 (0137); compressible gaskets 408, 410 surrounding each one of the positive chambers 412 (0160; FIGURE 28). Further, Broman et al teach the drain holes aligned to the junction channel of the end plate (electrolytes flowing through the outlet slots/electrolyte ducts (0062). Additionally, Broman et al teach a space/gap between primary and secondary gaskets (seals) used as part of the draining channel/pathway; each of the gasket can be made of different portions, parts, zones, regions, segments or areas, i.e., base plate 314 including inner gasket 
In view of the above, it would have been within the ambit of a skilled artisan prior to the effective filing date of the claimed invention to make the redox flow battery of D’Anzi and Shigematsu et al, as instantly combined, by having the drainage circuit having at least one planar cell provided with a drain channel (claim 2), the drain holes being aligned to the junction channel (claim 3) and the free space between the gaskets for use as a drainage channel (claim 5) of Broman et al because Broman et al teach that the specifically disclosed draining circuit and gasket structure including the drainage channel/pathway assists circulating and distributing electrolytes throughout the redox flow battery, thereby enhancing electrochemical performance and operational efficiency of the redox flow battery (Broman et al: 0027). Further, in this particular case, it should be noted that it has been held that re-arrangement, reversal or duplication of parts is prima-facie obvious. Succinctly stated, fact that the claimed drain channel(s), drain hole(s), the junction/connecting channel and the gaskets are structurally re-arranged, reversed or duplicated to form a similar component having the same functionality is not sufficient by itself to patentably distinguish over an otherwise old feature unless there are critical. In re Japikse 86 USPQ 70. In re Kuhle 188 USPQ 7. In re Gazda 104 USPQ 400. In re Harza 124 USPQ 378. (Refer to MPEP 2144.04 Legal Precedent as Source of Supporting Rationale: VI. Reversal, Duplication, OR Rearrangement of Parts). Still further, the claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, or based upon the teaching of such improvement in other situations. Thus, one of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art. Stated differently, use of known technique to improve similar devices (methods, or products) in the same way is prima-facie obvious. KSR International Co. v. Teleflex Inc., 550 US- 82 USPQ2d 1385, 1396 (2007). KSR, 550 U.S. at 417, 82 USPQ2d at 1396. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND ALEJANDRO whose telephone number is (571)272-1282.  The examiner can normally be reached on Monday-Thursday (8:00 am-6:30 pm). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAYMOND ALEJANDRO/
Primary Examiner
Art Unit 1727